       Case 4:18-cv-00070-BMM Document 144 Filed 08/12/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

JORDAN SEIFFERT, on Behalf of
Himself and All Others Similarly
Situated,
                                                  Cause No. CV 18-70-GF-BMM
               Plaintiff,

             vs.                                   FINAL JUDGMENT AND ORDER
                                                   APPROVING SETTLEMENT AND
QWEST CORPORATION D/B/A                              DISMISSING ACTION WITH
CENTURYLINK QC AND                                          PREJUDICE
CENTURYLINK
COMMUNICATIONS, LLC,

             Defendants.

      After having fully and carefully reviewed the Joint Motion for Settlement

Approval and the Parties’ Settlement Agreement, the Court hereby ENTERS FINAL

JUDGMENT and ORDERS that:

      1.     The Settlement Agreement is APPROVED as a fair, equitable, and

reasonable resolution of a bona fide dispute on the claims and FLSA provisions at

issue in this contested litigation, and is incorporated herein by this reference and

made a part hereof as though set forth in full.

      2.     The formula for allocation of settlement payments set forth in the

Settlement Agreement is APPROVED as a fair, equitable, and reasonable measure

for distributing the settlement payment to Opt-in Plaintiffs;



                                          1
       Case 4:18-cv-00070-BMM Document 144 Filed 08/12/20 Page 2 of 2



      3.     All individuals who have filed consents to join this action as parties

plaintiff and who remain in this Lawsuit as of the date of entry of this Order are

hereby deemed to fully and unconditionally waive and release any and all Released

Claims (as that term is defined in the Settlement Agreement) against any and all

Released Parties (as that term is defined in the Settlement Agreement), as more fully

set forth in the Settlement Agreement.

      4.     The attorneys’ fees, costs, and the service payment as set forth in the

Settlement Agreement, are APPROVED; and Defendants are hereby ORDERED to

pay in accordance with and subject to the terms of the Settlement Agreement.

      Accordingly, this Court enters JUDGMENT in accordance with this Order

and in accordance with the terms of the Settlement Agreement. This case is

DISMISSED WITH PREJUDICE, with all costs borne in accordance with the

Settlement, and the Court retaining continuing jurisdiction as set forth herein.

      DATED this 12th day of August, 2020.




                                          2
